Case 5:16-cv-10444-JEL-MKM ECF No. 1400, PageID.54470 Filed 01/21/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

                   OPINION AND ORDER DENYING
                   MOTION TO INTERVENE [1355]

       Before the Court is a motion to intervene filed by a group of

 individuals who have cases pending in Michigan state court (the “Collins

 Plaintiffs”). (ECF No. 1355.) They wish to object to the proposed

 settlement, which the Court preliminarily approved. (ECF No. 1399.) The

 background and description of the Master Settlement Agreement

 (“MSA”) set forth in that opinion is incorporated here.

       The Collins Plaintiffs’ state-court claims seek reimbursement for

 water that residential and commercial customers did not use during the

 Flint Water Crisis and is styled as an unjust enrichment claim. (ECF No.

 1355, PageID.42018–42020.) They seek to intervene in this litigation to
Case 5:16-cv-10444-JEL-MKM ECF No. 1400, PageID.54471 Filed 01/21/21 Page 2 of 3




 argue that the settlement should include compensation for their claims.

 The Collins Plaintiffs argue that, absent a subclass specifically for their

 claims, their state law cases will be “wiped and nullified without

 consideration.” (Id. at PageID.42017.)

       In their opposition to the Collins Plaintiffs, class and individual

 Plaintiffs argue that intervention is not necessary because the Collins

 Plaintiffs already have the right to object under both Federal Rule of Civil

 Procedure 23 and the Settlement Agreement.1 (ECF No. 1391,

 PageID.53971–53972.) The Court agrees.

       The MSA provides a process (described already in the Opinion and

 Order ECF No. 1399) by which individuals can either choose to

 participate in the settlement or continue to pursue their claims. If the

 Collins Plaintiffs choose to participate in the settlement program the




       1 They also argue that the Collins Plaintiffs’ substantive objections warrant
 neither intervention nor rejection of preliminary approval. (ECF No. 1391,
 PageID.53975.) The Court need not comment on the merits of the Collins’ Plaintiffs
 objections, however, because they are premature.

                                         2
Case 5:16-cv-10444-JEL-MKM ECF No. 1400, PageID.54472 Filed 01/21/21 Page 3 of 3




 MSA provides a process by which they can raise their objections.2

 Accordingly, the Collins Plaintiffs’ motion to intervene is denied.

       IT IS SO ORDERED.

 Dated: January 21, 2021              s/Judith E. Levy
 Ann Arbor, Michigan                  JUDITH E. LEVY
                                      United States District Judge


                       CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on January 21, 2021.
                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




       2The MSA is aligned with Federal Rule of Civil Procedure 23(e)(5), which
 provides for objections made by class members.
                                         3
